Citation Nr: 1018818	
Decision Date: 05/21/10    Archive Date: 06/04/10

DOCKET NO.  07-25 498	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an initial compensable rating for 
sensorineural hearing loss in the right ear.  

2.  Entitlement to an initial compensable rating for 
residuals of a status post appendectomy with scar. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Donna D. Ebaugh, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1966 to 
December 1969.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.

A video hearing was held in February 2010 before the 
undersigned Acting Veterans Law Judge.  A transcript of the 
testimony is in the claims file.  

During the course of his personal hearing, the Veteran 
appears to have petitioned VA to reopen his claim for service 
connection for the residuals of a hernia.  That issue is 
referred to the RO for appropriate consideration.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the appellant 
if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the Veteran's claims so that he is afforded 
every possible consideration.  VA has a duty to make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate the claim for the benefits 
sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 
U.S.C.A. § 5103A(a) (West 2002 & Supp. 2009); 38 C.F.R. § 
3.159(c), (d) (2009).

The Veteran asserts entitlement to an initial compensable 
rating for residuals from his appendectomy with a scar.  
During the development of his claim, the Veteran was provided 
VA examinations in January 2006 and June 2009.  After 
reviewing the record and physically examining the Veteran, 
the January 2006 VA examiner noted that there was a "faint 
negligible appendectomy scar without significant residuals."  
The Veteran was thus service connected for the residual scar 
which was rated zero percent disabling.  

The June 2009 VA examiner noted that a right inguinal hernia 
surgery scar was also present in the groin area but that the 
hernia scar was not further examined.  The examiner noted 
that there was no evidence of recurrent inguinal hernia as 
there was no palpable herniation with Valsalva maneuver in 
the lower pelvic wall in the space between the appendectomy 
and right inguinal hernia surgical scars. 

After reviewing the record and physically examining the 
Veteran, the June 2009 VA examiner concluded that the 
Veteran's scar was "not disfiguring or symptomatic."  The 
June 2009 VA examiner also noted that "the Veteran complains 
of chronic symptoms, which he feels are residual to the 
appendectomy itself, which cause him some mild limitations. . 
. ."  

In the Veteran's written statements, as well as verbal 
statements to the June 2009 VA examiner and sworn testimony 
before the undersigned, he indicated that he experienced 
constant itching, daily pain at 9 out of 10, pulling, and 
tenderness associated with the appendectomy scar area.  
Moreover, he reported that his symptoms affect his ability to 
lift items for his job.  

In Mittleider v. West, 11 Vet. App. 181 (1998), the United 
States Court of Appeals for Veterans Claims (Court) held that 
when it is not possible to separate the effects of the 
service-connected condition from a nonservice-connected 
condition, 38 C.F.R. § 3.102, which requires that reasonable 
doubt on any issue be resolved in the veteran's favor, 
clearly dictates that such signs and symptoms be attributed 
to service-connected condition.  Here, the Veteran is not 
competent to determine the etiology of his symptoms which he 
believes are residual to his appendectomy.  It is also 
unclear from the medical evidence whether the symptoms that 
the Veteran experiences (pain, itching, tenderness, and 
limitation of function) are due to the residuals of his 
appendectomy, his non-service connected right inguinal 
hernia, or some other cause.  An examination is therefore 
needed.  

Regarding his claim for an initial compensable rating for 
sensorineural hearing loss in the right ear, the Veteran 
should be provided another examination.  He was afforded VA 
audiological examinations in December 2005 and June 2009.   
In December 2005, the examiner observed average hearing loss 
thresholds of 48 decibels in the right ear and 28 decibels in 
the left ear.  Speech recognition in the right and left ears 
was 90 percent.  The examiner did not note any 
inconsistencies or difficulty with the Veteran's cooperation.  
In June 2009, the examiner did not report scores due to 
"internal inconsistencies" and the Veteran's "failure to 
cooperate."  At his hearing before the Board, the Veteran 
explained that he did not understand why the tests done 
during the June 2009 examination were inconsistent.  

As the Veteran claims his hearing loss has worsened and he 
previously cooperated during an audiological examination in 
December 2005, a new examination should be obtained to 
determine his present level of hearing loss disability.  

The Board notes that "[T]he duty to assist is not always a 
one-way street.  If a veteran wishes help, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining the 
putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  The Veteran should therefore be mindful that he 
should fully cooperate with the VA examiners.  The Veteran 
should also be advised that failure to report for any 
scheduled examination may result in the denial of his claim.  
38 C.F.R. § 3.655 (2009).  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC must notify the Veteran 
that it is his responsibility to report 
for any scheduled examination and to 
cooperate in the development of the 
claims, and that the consequences for 
failure to report for a VA examination 
without good cause may include denial of 
the claims.  38 C.F.R. §§ 3.158, 3.655 
(2009).  Emphasis should be placed on the 
need of the Veteran to fully cooperate 
with his VA examiners.  In the event that 
the Veteran does not report for any 
scheduled examination, documentation must 
be obtained which shows that notice 
scheduling the examination was sent to the 
last known address.  It must also be 
indicated whether any notice that was sent 
was returned as undeliverable.

2.  Schedule the Veteran for a VA 
examination to determine the nature and 
extent of his residuals of an appendectomy 
with a scar.  The claims folder must be 
made available to the examiner in 
conjunction with the examination.  Any 
testing deemed necessary, if any, should 
be performed.  

All pertinent pathology-including that 
associated with the appendectomy, residual 
appendectomy scar, right inguinal hernia, 
right inguinal hernia scar, or any other 
source-should be noted in the examination 
report.  

The examiner should express an opinion as 
to whether the Veteran's residuals of an 
appendectomy with a scar are of such 
severity as to warrant a restriction of 
his activities and employment.  

A complete rationale for all opinions 
expressed should be provided.  If the 
examiner cannot provide an opinion without 
resorting to speculation, such should be 
stated with supporting rationale.


3.  Schedule the Veteran for a VA 
examination to determine the nature and 
extent of his service-connected right ear 
hearing loss.  The claims folder must be 
made available to the examiner in 
conjunction with the examination.  
Audiometric and speech discrimination 
testing should be performed.  

All pertinent pathology should be noted in 
the examination report.  

The examiner should express an opinion as 
to whether the Veteran's right ear hearing 
loss is of such severity as to warrant a 
restriction of his activities and 
employment.  

A complete rationale for all opinions 
expressed should be provided.  If the 
examiner cannot provide an opinion without 
resorting to speculation, such should be 
stated with supporting rationale.

4.  The medical opinion and examination 
report must be reviewed to ensure that it 
is in complete compliance with the 
directives of this remand.  If the report 
is deficient in any manner, the RO/AMC 
must implement corrective procedures.  
Stegall v. West, 11 Vet. App. 268, 271 
(1998).  

5.  Thereafter, re-adjudicate the issues 
on appeal.  If the decisions remain in any 
way adverse to the Veteran, he and his 
representative should be provided with a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include the applicable law 
and regulations considered pertinent to 
the issues on appeal as well as a summary 
of the evidence of record.  An appropriate 
period of time should be allowed for 
response.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MICHAEL A. HERMAN	
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


